Case 1:18-cv-05912-JGK Document 57_ Filed 09/16/19 Page 1of1
Case 1:18-cv-05912-JGK-RWL Document 56 Filed 09/16/19 Page 1of1

ED) pxcuen
G(T RCHER

ROBERT M. ARCHER*
JOHN H. BYINGTON Ii
MARTY GLENNON

 
    
    
 

ON & LEVINE up.

  

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

ONE HUNTINGTON QUADRANGLE, SUITE 4C€10
P.O. BOX 9064

MELVILLE, NY 11747-3064

 
 

9

  

 

 

 

GARY A. THAYER DATE FILED: FACSIMILE: (6311 777.6908
nicano s conentHauss Via ECF | WWW.ABGLLAW.COM
Hon. Robert E. Lehrburger INFO@ABGLLAW.COM
— United States Magistrate Judge TARRYTOWN ADDRESS:
"ALEXANDRA HOWELL. United States District Court **303 SOUTH BROADWAY, SUITE 234
PAUL K. BROWN Southern District of New York TARRYTOWN, NEW YORK 10591
seossasnessnseneessen 500 Pearl Street
BRADY McGUIRE & New York, New York 10007-1312
STEINBERG, P.C.
OF COUNSEL Re: Williams v. New York City Housing Authority, et al.
abseenversntessseeseee Case No. 1 8-CV-59 l 2 (JGK)(RWL)
* Partner emeritus-ratired Our File No. _25092.0022

 

** Tarrytown Resident Partner

Dear Magistrate Judge Lehrburger:

This firm has recently been retained as counsel by Defendant Thelma Watkins for the
limited purpose of opposing the motion of Defendant New York City Housing Authority
(“NYCHA”) to withdraw as Ms. Watkins’ attorneys (ECF Nos. 48-50). We submit this letter to
request an extension of time to a file a motion in opposition to NYCHA’s motion to withdraw.

Currently, any opposition and/or response to NYCHA’s motion to withdraw is due
September 18, 2019 (ECF No. 53). In light of our firm only recently being retained as attorneys
~~~ for Ms. Watkins, we respectfully request that the date for opposing NYCHA’s motion to
| withdraw be extended to September 26, 2018. Plaintiff and Defendants have consented to this
request. This is Defendant Watkins’ first request for an extension of time to oppose NYCHA’s
motion to withdraw.

Thank you for your consideration of this request.

Respectfully submitted,

 

 

/s/Matthew Hromadka
Matthew Hromadka
cc: Gina Williams (via electronic and certified mail) rw mhed oe earsorsp
Plaintiff
146-17 182" Street
Springfield Gardens, New York 11413 SO Ui ERED:
ginawms@verizon.net
| | [fp Vi. J
Jane E. Lippman, Esq. (via ECF) HON. ROBERT W. LEHRBURGER
Attorneys for Defendants UNITED STATES MAGISTRATE JUDGE

167912
